Citation Nr: 1404377	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from May 2007 (PTSD) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, and an April 2008 rating decision of the VARO in St. Petersburg, Florida.  The Board notes that in February 2008, the Veteran requested reconsideration of the evaluation of his PTSD; although the RO interpreted this as a new claim for an increased rating, the February 2008 correspondence was within one year of the May 2007 rating decision which granted service connection for PTSD and assigned an evaluation of 30 percent disabling.  As it was within one year of the rating decision, the Board finds that it can be reasonably construed as a notice of disagreement with the May 2007 rating decision. 

The Veteran was scheduled for a Board hearing in August 2013.  In correspondence dated in August 2013, he stated that he wished to withdraw his request for a personal hearing and to have his appeal considered on the record.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013). 


FINDINGS OF FACT

1.  The earliest clinical evidence of a diagnosis of hypertension is more than a decade after separation from service. 

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's hypertension is causally related to active service, to include herbicide exposure.

3.  The competent clinical evidence of record is against a finding that the Veteran has hypertension causally related to, or aggravated by, diabetes mellitus.

4.  The probative competent medical evidence of record does not reflect that the Veteran's hypertension is causally related to, or aggravated by, a service-connected disability.

5.  Throughout the rating period on appeal the Veteran's PTSD has been manifested by complaints of sleep disturbances, irritability, isolation, and flashbacks, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  Throughout the rating period on appeal, the Veteran's PTSD has not been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; obsessional rituals which interfere with routine activities; spatial disorientation; neglect of personal appearance and hygiene; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; or difficulty in maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service-connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2008 and July 2008.

In addition, the PTSD rating issue on appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

In his October 2009 VA Form 9, the Veteran stated, with regard to his hypertension claim, that he was trying to locate civilian medical records with regard to his diabetes diagnosis date.  The Veteran's claim has now been pending for more than five years.  He has not provided civilian medical records regarding an onset date of diabetes prior to 2002, or provided VA with sufficient information and authorization for it to obtain any such records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the forgoing, the Board finds that VA does not have a further duty to assist the Veteran.  

With regard to the hypertension issue, a VA examination was provided in March 2008 and the opinion and pertinent records are associated with the claims file.  An adequate rationale was provided.  The evidence of record does not indicate that the Veteran's hypertension may be due to, or aggravated by, a service-connected disability other than diabetes, and the Veteran has not alleged such; thus, an opinion on any such nexus is not warranted.  

With regard to the PTSD rating issue, VA examinations were provided in May 2007 and December 2010, and the opinions and pertinent records are associated with the claims file.  The evidence does not indicate that the Veteran's symptoms have increased in severity since the most recent examination.  The mere passage of time does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In August 2013, the Veteran requested that his appeal be considered by the Board; he did not indicate a worsening of his disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinions are adequate as they are predicated on consideration of the Veteran's symptoms and clinical examinations.  The PTSD reports of the examination contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service Connection in general 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is listed as a chronic disease.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2013).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Specific schedular criteria for rating mental disorders

Depression is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent -- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hypertension

The Veteran avers that he has hypertension due to active service exposure to herbicides, and/or due to, or aggravated by, his service-connected diabetes mellitus.  An essential element of a claim for service connection is evidence of a current disability.  Medical records reflect that the Veteran has hypertension.  Thus, the Board finds that this element has been met. The Board has considered three possible avenues of service connection for the Veteran's hypertension: presumptive, secondary, and direct.

Presumptive

The Veteran's DD 214 reflects that he served in Vietnam from June 1970 to May 1971; thus, his service in Vietnam was within the applicable time frame noted above, and he is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  

Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

Secondary 

In February 2008 correspondence, the Veteran's representative requested service connection for hypertension secondary to diabetes mellitus.  In a March 2008 statement, the Veteran stated that it was his belief that he was pre-diabetic "long before" he was diagnosed with "full blown diabetes."  In a statement dated in April 2009, the Veteran stated that he "experienced elevated blood sugar readings for several years before hypertension was diagnosed" and contended that his hypertension has developed secondary to diabetes.  Finally, in his October 2009 VA Form 9, the Veteran stated that his diabetes was diagnosed by a civilian doctor "long before" his hypertension was diagnosed; however, he has not provided any competent credible evidence to support this, and his contention is less than credible when considered with the 2002 record noted below.   

A November 2002 VA clinical record reflects that the Veteran had laboratory work completed in October 2002.  The examiner noted that she advised the Veteran that "based on several glucose readings and the elevated HGB A1C, he has DM."  It was further noted that the Veteran would be provided with a precision QID test strips so that he can record his home glucose readings.  The examiner noted that diabetes was a "new" diagnosis.  Thus, the competent credible record reflects that the Veteran was first diagnosed with diabetes in November 2002, based on October 2002 laboratory findings.  

An August 2004 VA clinical record reflects that the Veteran had diabetes and stable hypertension.  A September 2005 VA clinical record reflects that the Veteran had diabetes and stable hypertension.

An August 2005 VA examination report reflects that the Veteran reported that he "thinks it was about three to four years ago that he developed high blood pressure and is now taking Lisinopril."  The examiner stated "Hypertension, aggravated by (to what extent it is impossible to predict) but not caused by diabetes mellitus."

A June 2006 VA clinical record reflects that the Veteran had stable diabetes and stable hypertension, which had improved after the addition of HCTZ.  

A March 2008 VA examination report reflects that the Veteran reported that he was diagnosed with hypertension the "early 1990s."  He also reported that he was diagnosed with diabetes in the "late 1990s."  Thus, by the Veteran's account, he was diagnosed with hypertension years prior to his diagnosis of diabetes.  The examiner opined that the Veteran had essential hypertension which was not a complication of diabetes as it predated diabetes.  The examiner also stated that there was no evidence of diabetic nephropathy and no evidence of aggravation of the Veteran's hypertension by diabetes.  

Diabetic Nephropathy is a disease of the kidneys which commonly accompanies later stages of diabetes mellitus and begins with hypertension, among other conditions.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the clinician could conclude that, because the Veteran did not have evidence of diabetic nephropathy (damage to the kidneys), his diabetes had not aggravated his hypertension. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board has considered the opinion of the August 2005 VA examiner but finds that it does not have probative value.  The examiner did not provide an adequate rationale as to how, or why he believed that, the Veteran's hypertension was aggravated by diabetes.  There is no evidence that the examiner reviewed kidney function test results or considered whether or not the Veteran had diabetic nephropathy.  (The Board also notes that the examiner relied on the Veteran's factual history that he had developed high blood pressure in approximately 2001 or 2002.  However, the Veteran has previously stated that he had been diagnosed with hypertension in the early 1990s.)  

Under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, his diabetes mellitus.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology determination, or aggravation determinations, as to his hypertension.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of diabetes, and hypertension.   The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board also notes that the Veteran has not alleged that his hypertension is caused by, or aggravated by, a service-connected disability other than diabetes, and the evidence of record does not reflect such. 

Direct

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's hypertension is as least as likely as not due to service, to include exposure to herbicides.  

The Veteran's STRs are negative for complaints of, or a finding of, hypertension.  The Veteran's pre-induction report of medical examination reflects that his blood pressure was 132/78.  A November 1971 medical history form written in German and English reflects that the Veteran reported that he had never been told that he had high or low blood pressure.  The Veteran's January 1972 report of medical examination for separation (ETS) purposes reflects that he denied ever having had high or low blood pressure.  His January 1972 report of medical examination reflects that his blood pressure was 120/60.  

The Veteran separated from service in January 1972.  The earliest clinical evidence of hypertension is more than 25 years after separation from service.  The Veteran has given different onset dates for his hypertension; he has stated that he was diagnosed with hypertension in 2001, 2002, or the early 1990s.  Regardless, it is still more than a decade after separation from service.  

The Board finds that the Veteran is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension and Agent Orange, and hypertension with an onset date more than a decade after separation from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In addition, there is no probative competent credible evidence of record which reflects that the Veteran's hypertension is due to, or aggravated by, service, to include herbicide exposure.

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's hypertension to service, or a finding of hypertension within one year of service, the Board finds that the preponderance of the evidence is against a grant of service connection.  


Summary

The Board finds that service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and there is no competent credible evidence that his hypertension is due to, or aggravated by, service.  Service connection is not warranted on a secondary basis as the evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating PTSD

The Veteran is service connected for PTSD, evaluated as 30 percent disabling, effective from April 22, 2005.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

A March 2006 PCT evaluation note is of record.  It reflects that the Veteran reported that he has nightmares "just about every night".  He also reported that he wakes up sweating and has been found in the closet and under the bed.  He reported recurrent intrusive thoughts.  The Veteran reported that he does not trust people and is not able to sleep some nights.  He described his mood as "not happy, not sad".  He reported that he drives 11 hours at a time (as a truck driver) and at times finds it hard to concentration.  He reported that he avoids conversations related to Vietnam events.  The Veteran reported that he works 70 hours a week.  In his leisure time, he collects records, listens to music, and goes to antique sales and yard sales.  On Sundays, he attends church services.  He reported that he stays in touch with his daughter and grandchildren, and has a "fine" relationship with his wife.  He reported that he did not have anhedonia, or previous suicide attempts.  

Upon examination in March 2006, he was neatly groomed, had good eye contact, was shaven, and appeared normoactive.  He was not agitated, and was non-threatening.  His mood was depressed and his affect was tearful when he spoke about Vietnam.  His range of affect was appropriate.  He denied hallucinations.  There was no evidence of pressured speech, no flight of ideas, no looseness of association.  He denied suicidal or homicidal intentions and plans.  He was non-delusional.  There were no symptoms of mania or hypomania.  He was alert and oriented to person, place, and time.  His memory, attention, and concentration were intact.  He also had intact insight, judgment, and impulse control.  The examiner assigned a GAF score of 81.  The examiner prescribed medication for symptoms of PTSD and to treat insomnia.  

An October 2006 VA clinical record reflects that the Veteran reported that his mood was the same, and his appetite was good.  He reported that he sleeps in his truck and on the road when he is driving and that he had a strange work schedule.  He complained of nightmares.  He reported that most weekends, he goes to a state auction, antique shopping, collecting records, listening to music, mows the grass and goes to church.  He spends time with his grandchildren, and does gardening.  He had a good relationship with his wife, and was not suicidal or homicidal.  Upon clinical examination, he was alert, attentive, appropriately attired and groomed, and shaven.  His speech was coherent and goal directed.  His mood was less depressed and his affect was pleasant.  He had no perceptual disturbances.  There was no evidence of thought disorder.  He was non delusional.  There were no symptoms of mania or hypomania.  He was alert and oriented to person, place, and time.  His memory, attention, concentration, insight, judgment, and impulse control were al1 intact.  The prescribed medication remained the same as noted above. 

An April 2007 VA clinical record reflects that the Veteran reported that he had "been pretty fair."  He reported that his nightmares were not as bad, and his energy and concentration were fair.  It was noted that he had recently had back surgery (November 2006) and that he was on medical leave.  The Veteran reported that, with regard to his relationship with his wife, "we get along".  He was not suicidal or homicidal.  Upon examination, he was alert, appropriately attired and groomed, and shaven.  He had good eye contact.  His speech was normal.  His mood was "pretty good".  He had no perceptual disturbances.  His affect was euthymic.  He had no thought disorders, and no symptoms of mania/hypomania.  He was not psychotic.  He was oriented to person, place, and time.  His memory was grossly intact.  His attention, concentration, impulse control, insight, and judgment were intact.  His medication remained the same as noted above.  

A May 2007 VA examination report is of record.  The Veteran reported that he had " a lot of sleep problems.  He gets nightmares."  He reported that he used to get them every night, but with medication, they were now about twice a week.  The Veteran reported that during the day, he is anxious and tense, startles, and has hyper-vigilance.  He reported that he does not like to be around people, and gets occasional "panics", "not too many", mainly when he is out in public, so he avoids the public.  He reported that he does not concentrate well, works alone because he cannot get along with people, does not handle supervision or crowds well, is depressed, has a loss of energy, and has a loss of interest.  He reported intrusive thoughts of Vietnam, and a lot of avoidance.  The Veteran reported that he drives a truck long distance, which he likes because it allows him to work without a supervisor, co-workers or the public.  He reported that he occasionally has problems with the way people drive, but he can generally handle it.  

It was further noted in the May 2007 VA examination report that the Veteran lives with his wife, and that he can take care of all his activities of daily living.  He reported that he sees his children occasionally, works in the yard a little bit, eats out occasionally, and has no friends or social activities.  He reported that his wife mows the lawn because he is on the road frequently.  Upon clinical examination, the Veteran was neatly groomed and dressed and behaved normally.  His attitude was pleasant, cooperative, and polite.  He was not hostile, belligerent, inhibited, or vague.  His speech was spontaneous, nonpressured, and logical.  He had no flight of ideas, loose associations, hallucinations, delusions, or paranoia.  He was not homicidal or suicidal.  He has some "mild" depression and mild psychomotor retardation and moderate anxiety.  He was oriented times four and alert.  He had a good fund of information, judgment, and insight.  The examiner assigned a GAF of 55.  (The Board acknowledges that this differs significantly from the GAF score of 81 in March 2006; however, the Board also notes that it is a different examiner.) 

A December 2007 VA clinical record reflects that the Veteran reported that with regard to his wife, "[w]e get along I guess."   He reported that "I guess I am doing fair."  He reported recurrent intrusive thoughts and that he wakes up twice at night.  He was alert, appropriately attired, and neatly groomed, with good eye contract.  He was not agitated, and not threatening.  His mood was fair, his affect was anxious with a constricted range.  He had no perceptual disturbances, no evidence of pressured speech, no flight of ideas, and no looseness of association.  He denied suicidal or homicidal ideation, intentions, or plans.  He was nondelusional with no symptoms of mania or hypomania.  He was alert and oriented to person, place, and time.  His memory, attention, concentration, insight, judgment, and impulse control were all intact.  The prescribed medication remained the same as noted above.  

A June 2008 VA clinical report reflects that the Veteran reported that he was "doing a little better."  His mood was fair, and his sleep was "on and off" with an average of four to five hours at a time.  He reported nightmares occurred one to two times a week.  With regard to activities, he reported that he works long hours and has not much time left for activities.  His relations with his wife were described as "we get along okay.  However we don't see each other as I am on the road."  He was not suicidal or homicidal.  He was alert, attentive, and appropriately attired and groomed.  His speech was coherent and goal directed.  His mood was "okay" and his affect was euthymic.  There was no evidence of thought process disorder.  He was nondelusional with no symptoms of mania or hypomania.  He was alert and oriented to person, place, and time.  His memory, attention, concentration, insight, judgment, and impulse control were all intact.  The prescribed medication remained the same as noted above.  

May 2009 VA clinical records reflect that the Veteran was seen for anger management issues.  He reported that the previous fall, he had "almost" choked a Vietnamese man.  He also reported that in January 2008, he had been depressed for a week; he reported that at that time, he had a gun to his head when his wife walked in.  He reported that he had not had deep depression since January.  (The Board notes that a suicidal risk assessment the same day as the May 2009 clinical appointment reflects that the Veteran did not have a history of suicide attempts.  He was not judged to be at significant risk for self-harm (i.e. low risk)).  The Veteran reported that he could get angry very quickly, was claustrophobic, avoided the news, and that people bother him.  It was noted that Celexa had been increased approximately one month earlier.  Upon clinical examination, he was tearful, and had poor to moderate eye contact.  His speech was clear and normal.  His mood was depressed and aggravated.  He had a full range of affect.  His thought process was coherent, semilogical and goal directed.  The Veteran denied active suicidal ideation, homicidal ideation, or hallucinations.  His insight was intact most of the time.  His judgment was significantly impaired in episodes of anger/rage.  The examiner assigned a GAF score of 53 and increased his medication.  

Another May 2009 record reflects that the Veteran was still employed as a long distance truck driver.  He reported alienation, hyper-vigilance, hyper-alertness with startle, guardedness, lack of trust in others, and avoidant-isolationism.  Upon examination, he was cooperative, appropriately dressed, and had good hygiene.  His mood was dysthymic.  His affect was somewhat labile.  The Veteran reported that he was quick to anger.  He denied current suicidal ideation, homicidal ideation, or hopelessness.  He was not psychotic.  His thought processes were linear and goal oriented.  He was in good control of himself and in good touch with reality.  He continued to report insomnia with nightmares.  He denied any suicide urge since January 2008.  The examiner assigned a GAF score of 51.  

A June 2009 VA clinical record with addendum reflects assignment of a GAF score of 51.  The Veteran denied suicidal or homicidal ideation.  He was diagnosed with PTSD and moderate depressive disorder.   

Another June 2009 VA clinical record reflects that the Veteran was " a little more even" and not depressed as much with the Celexa increase.  He also reported that he was not as quick or often to anger, and that he was "mellowed out by" medication; although he still had road rage.  He reported that he was sleeping better as a result of his medication.  The Veteran also reported memory problems.  Upon clinical examination, the Veteran was well groomed and cooperative; however, he had poor eye contact.  His speech was not pressured and was "soft."  His affect was still "somewhat dysthymic" and "anxious appearing."  He was non-labile, coherent, logical, had a goal directed thought process, denied suicidal ideation, denied homicidal ideation, denied hallucinations, and had grossly intact insight.  His judgment was noted to be significantly impaired by rage, but improving according to the Veteran.  The examiner assigned a GAF score of 53-55.  No actual acts of violence were noted.

July 2009 VA clinical records reflect a GAF score of 51, and no suicidal or homicidal ideation. 

An August 2009 VA clinical record with addendum reflects that the Veteran was feeling "a bit better I think because I spent a week with my old war buddies."  The Veteran denied suicidal or homicidal ideation.  The Veteran reported that he was making a trip to Pigeon Forge for a gunner truck reunion.  He reported that he was getting seven to eight hours of sleep a night with use of medication, and had a decrease in nightmares.  Upon examination, the Veteran was casually dressed, well groomed, pleasant, cooperative, and had good eye contact.  He was noted to have a sense of humor, and a brighter affect than seen on any prior visit.  He was not crying, and his speech was within normal limits.  He was euthymic and not very anxious.  He displayed a full range of affect.  He had no hallucinations, delusions, or psychosis.  He was alert and oriented with no significant issues with memory.  The examiner assigned a GAF score of 51.

In a May 2009 statement, the Veteran reported that his depression and fits of anger have gotten worse and become more frequent.  He described the incident which his wife had also described regarding an Asian boy who had made a finger gesture, and the incident regarding the suicide attempt (i.e. the sole incident in January 2008).  He stated that both incidents were out of character for him.  He reported that his condition warrants a 70 percent disability rating because he has suicidal ideation, depression, impaired impulse control, spatial disorientation, neglect of appearance and hygiene, difficulty in adjusting to stressful circumstances, obscure or irrelevant speech, no sense of time, impaired memory, uncontrolled anger, does not like to be around people or crowds, is suspicious, cannot trust anyone, has anxiety, has panic attacks, has flashbacks, sleep impairment, has difficulty understanding complicated instructions, finds it hard to establish relationships, has almost gotten fired over anger issues, and has had periods of depression which interfered with his work performances.  

The Board finds that the clinical records are more probative than the Veteran's statements for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The clinical records are against a finding of persistent, or more than once, suicidal ideation, spatial disorientation, neglect of appearance and hygiene, speech problems, difficulty understanding complex instructions, or that he has had depression which interfered with his work.  The clinical records are based on the objective findings of a trained professional and are generally consistent over the rating period.

A September 2009 VA clinical record reflects that the Veteran was sleeping better with less nightmares.  He reported that he was "still on a roller coaster, but a smaller one".  He reported a flashback a few days earlier while sleeping, and that this had been the first flashback in "awhile".  He also reported that he that gunner reunion which he had attended had been "good."  Upon examination, he was casually dressed, well groomed, pleasant, cooperative, had good eye contact, had a sense of humor when appropriate, had normal speech, had no suicidal ideation, had no homicidal ideation, had a linear thought process, had a full range of affect, had no significant issues with memory, and was alert and oriented. He had no hallucinations or delusions.  The examiner assigned a GAF score of 55. 

A November 2009 VA clinical record with a December 2009 addendum reflects that the Veteran denied any suicidal or homicidal ideation.  He denied hallucinations.  The Veteran reported that he was a "little down sometimes, not as bad as before."  Upon clinical examination, he was casually dressed, well-groomed, pleasant, cooperative, and had good eye contact.  His thought process was linear, he had euthymic affect, not labile.  He had no delusions, no psychosis, and no significant issues with memory.  He as alert and fully oriented.  His GAF score was 55.  It was noted that his Celexa dosage had been increased.  

A January 2010 VA clinical record reflects that the Veteran reported that he had not had any problems with the recent holidays.  The Veteran was on the increased medication as noted in December and was not feeling as depressed.  He had no suicidal or homicidal ideation.  He reported that he averages 6-7 hours a night of pretty good sleep.  He had a decreased of frequency of his nightmares, although when they occurred they were worse.  His mood was described as "still small roller-coaster, but no big ones."  He reported that the stress of PTSD on the road was "now killing [him]" and that he planned to stop working and apply for disability when his house and vehicle were paid off in approximately seven to nine months.  Upon examination, he was well groomed, pleasant, cooperative, good eye contact, normal speech, no suicidal or homicidal ideation, linear thought process, full range of affect, no hallucinations, no significant issues with memory, and was alert and fully oriented.  The examiner assigned a GAF score of 55. 

A December 2010 VA examination report reflects that the Veteran continued to live with his wife and that she "puts up" with him.  The Veteran reported that he "watches television during the day and when it's warm outside he tries to get out and walk."  It was noted that he reported that "he sleeps a lot of the day, he reported he is [n]aping for 'an hour or two at a time, a couple times per day.'"  The Veteran also reported that he had not had any suicide attempts since the one in January 2008.  He also reported that he had road rage more than three years earlier, but it was not noted that he had any since.  

Upon clinical examination in December 2010, the Veteran was appropriately dressed, and had clear, coherent, and spontaneous speech.  However, his psychomotor activity was lethargic.  He was cooperative, attentive, and had appropriate affect.  He described his mood as "I'm just here.  I'm not good, bad, or anything.  I'm not depressed but I'm not happy either."  He was oriented.  He had no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts, good impulse control, no episodes of violence, was able to maintain personal hygiene, and did not have problems with activities of daily living.  There was no significant impairment in thinking or communication.  The Veteran reported short term memory problems, but the examiner stated that the Veteran was a somewhat poor history and the examiner observed no obvious deficits in memory.  The Veteran reported nightmares almost every night.  He reported flashbacks "not all that often" but could not provide information on frequency, severity, or duration.  When asked about having any other symptoms related to his mental health, the Veteran reported "I don't know" and stated that the depression is under control.  The Veteran reported that he had been fired from his job in August 2010 after having a hernia fixed and he was out for an extended period of time.  He reported that he was fired after his Family Medical Leave Act leave time ran out.  He did not contend that his unemployment was due to mental disorder effects.  

The December 2010 VA examiner opined that "[g]iven the symptoms reported by the veteran during the current examination, the veteran does not meet the full diagnostic criteria for PTSD."

The December 2010 VA examiner assigned a GAF score of 62.  The examiner found that there was no total occupational and social impairment due to PTSD.  She also opined that the Veteran's symptoms did not result in deficiency in judgment, thinking, family relations, work, mood, or school.  She found no reduced reliability and productivity due to PTSD symptoms.  Although the Veteran has stated that the stress from PTSD on the road was "killing him", he has not provided any supporting evidence from his employer of difficulty with his job, and the examiner opined that PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

The claims file includes statements from the Veteran's family members.  His spouse, B.S., stated that the Veteran has poor sleep with disturbances.  She reported that she has found him in the closet, under the bed, under the dining room table, and other places in the house; she stated that the Veteran does not remember when or how he got in those places.  She also stated that she has witnessed uncontrollable bouts of anger and fits of depression.  She described the incident of rage with an Asian boy who made a finger gesture at the Veteran.  She also described the suicidal incident with the gun which occurred in January 2008.  She reported that his conditions have worsened over the years. 

The Veteran's mother stated that since his separation from service, the Veteran has had sleep disturbances, and trouble keeping a job.  The Board notes, however, that the Veteran reported being employed as a truck driver for more than three decades, and held his last job for more than 14 years.  There is no evidence of record from his employer(s) which supports any contention that his PTSD interfered with his employment to a significant degree.

The Veteran's sister, D.P. stated that through the years, the Veteran has been short tempered, had a hard time focusing, and has lost interest in activities about which he used to be passionate.  She stated that he spends long periods of time alone, has shown an alarming fascination with government conspiracies and at other times a fascination with different religions.  She reported that he continues to be depressed about his medical problems which have become more serious over the past few years 

The Veteran's brother, G.P. stated that the Veteran has had fits of anger and depression over the years which may have gotten worse to some degree, and has hatred and racial prejudice, especially toward Asian people.  

In rendering its decision, the Board has considered the entire claims file, to include the clinical records, the statements of the Veteran and others, the reported symptoms, and the GAF scores.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board finds based on the evidence of record, that the Veteran's PTSD symptoms do not warrant a 100 percent rating for any period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  The Veteran was able to maintain full time employment throughout the rating period on appeal until he was laid off due to medical problems, unrelated to his PTSD.  He has maintained a marriage during the entire rating period on appeal, and has relationships with other family members.  

The clinical evidence does not support a finding that he has had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has noted one incident of suicidal ideation, and he denied it on multiple occasions; thus, he is not a persistent danger to himself.  He has noted approximately three incidents of anger management problems over a five year period, but he has been found to have good impulse control on the vast majority of the evaluations.  Moreover although he has complained of memory problems, the evidence does not reflect that he has memory loss of names of close relations, his own name, or his own occupation.  In addition, the clinical examiners did not find significant memory problems.  The evidence is against a finding of total occupational and social impairment.

Next, the Board will discuss whether the Veteran's PTSD warrants a 70 percent evaluation for any period on appeal.  The Board finds based on the evidence of record, that the Veteran's PTSD symptoms do not warrant a 70 percent rating for any period on appeal.  The most probative evidence does not support a finding that he has suicidal ideation (other than one time which he described as being out of character for him); obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to maintain effective relationships.  

As noted above, while the Veteran has reported impaired impulse control, he has only noted approximately three incidents of possible violence during the entire rating period on appeal.  One of which involved plywood and an Asian man, one of which involved an Asian boy who raised his finger at him, and one of which involved the Veteran "pulling" someone out of a car, but the Veteran could not elaborate (i.e. he could not remember anymore).  The evidence does not reflect that the Veteran has actually injured anyone, that he was ever arrested, or that he was formally reprimanded at work.  His family has not alleged that he has been violent towards them.  The majority of the clinical evidence reflects that he has good or intact impulse control with no violence, and no homicidal thoughts.  Notably, the clinicians were aware of the Veteran's statements, and still found him not to be homicidal.  The mere fact that the Veteran may have a symptom listed as an example in the rating criteria does not necessarily reflect that he is entitled to that rating.  The key fact is the impact that the Veteran's symptoms have on his ability to function.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  The evidence does not support a finding that his PTSD causes occupational and social impairment with deficiencies in most areas such as to warrant a 70 percent evaluation.

The Veteran has contended that he has panic attacks, and obsessional rituals, but has not provided evidence of such to include frequency, or a description of his obsessional ritual and how it interferes with employment or social functioning. A November 2009 VA clinical record reflects that the Veteran reported that he had not lost any work time in the previous 12 months. 

Next, the Board will discuss whether the Veteran's PTSD warrants an evaluation of 50 percent evaluation.  The Veteran would be entitled to a 50 percent rating if the evidence reflects that his PTSD caused occupational and social impairment with reduced reliability and productivity.  The Board has considered the examples in the rating criteria for a 50 percent evaluation.  As discussed above, the evidence is against a finding that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short - and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks).

The Veteran is currently rated as 30 percent disabling.  A 30 percent rating is warranted when symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Examples of possible symptoms are as follows: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The Board finds that the Veteran's PTSD symptoms warrant no more than a 30 percent evaluation, which clearly accounts for impairment based on the Veteran's reported symptoms of nightmares, mood disturbances, and occasional panic attacks.  

While the Veteran may have had additional symptoms, to include some isolated incidents of suicidal ideation, and impaired impulse control, the overall disability picture most accurately resembles a 30 percent evaluation.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  In addition, the Veteran's evaluation is based on the evidence that bears on occupational and social impairment.  Despite his symptoms, the Veteran has been able to maintain a marriage and relationship with his family, and, while employed, was able work full time (sometimes in excess of 70 hours per week).  When time permitted, he attended sales and church.  With regard to social functioning, the Veteran has explained that he does not have friends due to his employment as a long distance truck which put him on the roads for extensive times, had him sleep in his truck, and left little time for socializing or outside activities.  

The Veteran's GAF scores have ranged from 81 to 51 and do not reflect that the Veteran has a total occupational and social impairment, or that his disability is not adequately compensated by a 30 percent rating.  Moreover, the actual symptoms are more probative than the assigned GAF scores.  

The Board acknowledges that the Veteran's medication was increased during the rating period on appeal; nonetheless, the Veteran's symptoms, whether or not increased in severity or frequency, still do not warrant a 50 percent or higher evaluation.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's PTSD is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  As noted above, the Veteran's specific symptoms, whether or not listed as examples in the rating criteria, may form the basis for a rating.  Hence, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Total Disability rating based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In the present claim, the evidence reflects that the Veteran was laid off from his employment in approximately 2010 due to a hernia repair which required an extended period of leave.  The December 2010 VA examination report reflects the Veteran did not contend that his unemployment was due to his PTSD.  The Board finds that the issue of TDIU has not been reasonably raised by the record. 

In addition, the Veteran is already in receipt of a combined 100 percent rating for his disabilities, and is in receipt of special monthly compensation under 38 U.S.C.§ 1114, subsection (s).  Thus, consideration of TDIU is not warranted.   



ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to a service-connected disability, is denied.

Entitlement to a rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


